DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 05/07/2020 has been entered. Claims 3, 4, 6, 8, 10-12, 14-17, 19-21, 23-31, and 39-41 are cancelled. Claims 42-46 are newly added. Claims 1, 2, 5, 7, 9, 13, 18, 22, 32-38, and 42-46 are pending in this instant application and currently under examination.   

Priority
This application is a 371 of PCT/IB2019/059020 filed on 10/22/2019, which claims benefit of US Provisional Application No. 62/749,818 filed on 10/24/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/749,818, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 37 and 42 recite “injection intramuscularly” or “dolutegravir, lamivudine, fostemsavir, and cabotegravir”, which are not supported by the prior-filed Application No. 62/749,818. Thus, the priority date of claims 37 and 42 is 10/22/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/07/2020 has been considered.

Claim Objections
Claims 1, 22, 34, 43, 45, and 46 are objected to because of the following informalities: In claim 1, change the incorrect recitation “phenyl substituted once with” (line 6), which means replacement of entire phenyl with, to “phenyl modified once with a substituent of”; replace the incorrect recitation “selected from is H or” (line 3 from the end of page 3) with “selected from H or”; insert the missing conjunction word “or” immediately before “-S(O2)CH3” (lines 7 and 8 on page 4), “-CH2O(C1-C3alkyl)” (line 9 on page 4), and “-O(C1-C3alkyl)” (line 10 on page 4); change the incorrect recitation “C1-C6cycloalkyl” (line 9 on page 4), in which one or two carbons cannot form a cyclic ring, to “C3-C6cycloalkyl”; replace the incorrect recitation “optionally substituted with” (lines 13 and 18 on page 4), which means replacement with, with “optionally modified with a substituent of”; and insert the missing phrase “one of the following” immediately after the recitation “W is selected from” (line 15 on page 4). In claim 22, insert the missing clause “wherein the compound or salt is” immediately after the recitation “according to Claim 1” (line 1). In claim 34, insert the missing phrase “in need thereof” immediately after the recitation “a patient” (line 2) to achieve the intended result in the preamble. In claim 43, insert the missing clause “wherein the compound or salt is” immediately after the recitation “according to Claim 1” (line 1). In claims 45 and 46, insert the missing phrase “to a patient in need thereof” immediately after the recitations “according to Claim 43” (line 2 of claim 45) and “according to Claim 22” (line 2 of claim 46) to achieve the intended result in the preamble. Appropriate correction is required.
Claim 1 is objected to because it includes reference characters which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the 
Note: The recitations “A compound” (in the beginning of claims 2, 5, 7, 9, 13, 18, 22, and 43) and “A composition” (in the beginning of claim 33) are suggested to be changed to “The compound” and “The composition”, respectively, according to MPEP 608.01(n) [R- 07.2015][IV. CLAIM FORM AND ARRANGEMENT].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 33 recites “carrier, excipient, and/or diluent”, in which the individual genus is not specifically defined and would overlap with the same species, such as water or lactose. The recitation “and” would duplicate the same species, such as water or lactose. Applicant is .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37 and 42 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) and claims 1, 2, 5, 7, 32-36, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belema et al. (WO 2019/198024, published on October 17, 2019 and benefitted from US Provisional Application No. 62/655,881 filed on 04/11/2018, 62/689,995 filed on 06/26/2018, and 62/732,741 filed on 09/18/2018, hereinafter after referred to as Belema ‘024, also listed in IDS filed on 05/07/2020).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, 

With regard to structural limitations “A compound of Formula II, or a pharmaceutically acceptable salt thereof: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein G1 is phenyl modified once with a substituent of -C(CH3)2OH or G1 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; G2 and G3 are independently selected from H or -CH3; G4 is H, -CH3, or -OCH3; R3 is Cl; R4 is H, CH3, or -CH2CHF2; R5 is methyl or cyclopropyl; W is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(or 
    PNG
    media_image4.png
    200
    384
    media_image4.png
    Greyscale
) or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
where R6 is methyl optionally modified with a substituent of 1 to 3 fluorines” (claims 1, 2, 5, and 7), “A pharmaceutical composition comprising a compound or salt according to Claim 1 (or further comprising a pharmaceutically acceptable carrier” (claims 32 and 33), “A method of treating HIV infection comprising administering (or orally, by injection subcutaneously, or by injection intramuscularly) a composition according to Claim 32 to a patient in need thereof (or further comprising administration of at least one other anti-HIV agent, selected from dolutegravir, lamivudine, fostemsavir, or cabotegravir)” (claims 34-38 and 42): 
Belema ‘024 disclosed a compound of Formula I: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 or a pharmaceutically acceptable salt thereof; W is selected from
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 wherein R13 is methyl optionally substituted with 1 to 3 fluorines. The compound includes all stereoisomeric forms including enantiomers and diastereromers (including atropisomers). Example 18: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
. Example 84: 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
. Example 130: 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
. Example 157: 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.  Example 166: 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
. Example 174: 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (page 3/313, lines 16-19; page 6/313, lines 1-3; page 13/313, lines 19-21; page 81/313, lines 1-5; page 132/313, lines 21-26; page 188/313, lines 1-5; page 219/313, lines 1-5; page 226/313, lines 1-5; page 232/313, lines 1-5). A composition comprises a compound of Formula I or a pharmaceutically acceptable salt thereof. A method of treating HIV infection comprising administering a composition comprising a compound of Formula I or a pharmaceutically acceptable salt thereof to a patient. In the method, preferred routes of administration are oral and by injection to deliver subcutaneously. Formulation of components alone or a coformulation as suspensions or other forms is used as long acting drugs for sc (subcutaneous) or IM (intramuscular) injection. The compounds may be used in combination with one or more additional agents useful in the prevention or treatment of HIV, including Nucleotide reverse transcriptase inhibitors such as didanosine, lamivudine; Entry, attachment and fusion inhibitors such as BMS-663068 (Fostemsavir); lntegrase inhibitors such as raltegravir, elvitegravir, (dolutegravir), (cabotegravir) (page 6/313, lines 3-7; page 14/313, lines 16 to 17; page 15/313, lines 3-20 and 34; page 16/313, lines 1 to 2).
Thus, these teachings of Belema ‘024 anticipate Applicant’s claims 1, 2, 5, 7, 32-38, and 42.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7, 9, 13, 18, 22, 32-38, and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Belema et al. (WO 2019/198024, published on October 17, 2019 and benefitted from US Provisional Application No. 62/655,881 filed on 04/11/2018, 62/689,995 filed on 06/26/2018, and 62/732,741 filed on 09/18/2018, hereinafter after referred to as Belema ‘024, also listed in IDS filed on .
Belema ‘024 disclosed a compound of Formula I: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 or a pharmaceutically acceptable salt thereof; W is selected from
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 wherein R13 is methyl optionally substituted with 1 to 3 fluorines. The compound includes all stereoisomeric forms including enantiomers and diastereromers (including atropisomers). Example 18: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
. Example 84: 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
. Example 130: 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
. Example 157: 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.  Example 166: 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
. Example 174: 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (page 3/313, lines 16-19; page 6/313, lines 1-3; page 13/313, lines 19-21; page 81/313, lines 1-5; page 132/313, lines 21-26; page 188/313, lines 1-5; page 219/313, lines 1-5; page 226/313, lines 1-5; page 232/313, lines 1-5). A composition comprises a compound of Formula I or a pharmaceutically acceptable salt thereof. A method of treating HIV infection comprising administering a composition comprising a compound of Formula I or a pharmaceutically acceptable salt thereof to a patient. In the method, preferred routes of administration are oral and by injection to deliver subcutaneously. Formulation of components alone or a coformulation as suspensions or other forms is used as long acting drugs for sc (subcutaneous) or IM (intramuscular) injection. The compounds may be used in combination with one or more additional agents useful in the prevention or treatment of HIV, including Nucleotide reverse transcriptase inhibitors such as didanosine, lamivudine; Entry, attachment and fusion inhibitors such as BMS-663068 (Fostemsavir); lntegrase inhibitors such as dolutegravir), (cabotegravir) (page 6/313, lines 3-7; page 14/313, lines 16 to 17; page 15/313, lines 3-20 and 34; page 16/313, lines 1 to 2). 
Belema ‘024 did not explicitly disclose the limitations “G1 is one of the following: 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
”, “
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
”, and “
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
”, required by claims 9, 13, 18, 22, and 43-46.
[AltContent: rect]However, Belema ‘024 also disclosed G2 is 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
or
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
; G7a is hydrogen, methyl, or fluoro; G8a is hydrogen, methyl or OC1-C3alkyl. Example 117: 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
. Example 132: 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
. Example 158: 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
. Example 159: 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
. Example 161: 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
. Example 162: 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
. Example 175: 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
(page 4/313, lines 1, 2, and 24-27; page 177/313, lines 1-5; page 190/313, lines 1-5; page 219/313, lines 16-20; page 220/313, lines 15-19; page 222/313, lines 1-5; page 223/313, lines 1-5;  page 232/313, lines 16-20).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the hydrogen(s) on CH3 of G7a or G8a with 1 to 3 fluorines as taught by Belema ‘024. One would have been motivated to do so because Belema ‘02 teaches that fluorine is 7a, or is used to substitute hydrogen of methyl group, including R13, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the hydrogen(s) on CH3 of G7a or G8a with 1 to 3 fluorines as taught by Belema ‘024, one would achieve Applicant’s claims 1, 2, 5, 7, 9, 13, 18, 22, 32, 33-38, and 42-46. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 7, 32, 33, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-31 of copending Application No. 17/042,413 (Gillis et al.; claim set of 09/28/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. 413 claims “A compound of Formula III, or a pharmaceutically acceptable salt thereof: 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
… wherein: each R1 and R2 is independently H, F, or Cl (or F)… G2 is selected from
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
   (or
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
) or 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
(or 
    PNG
    media_image31.png
    158
    340
    media_image31.png
    Greyscale
 or 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
)… R4 is methyl, 2,2-difluoroethyl, or 2,2,2-trifluoroethyl; R5 is methyl or cyclopropyl; and W is one of the 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
” (claims 26-28), “A pharmaceutical composition comprising a compound or salt according Claim 26 (or further comprising a pharmaceutically acceptable excipient” (claims 29 and 30), and “A method of treating HIV infection in a human comprising administration of a compound or salt according to Claim 26” (claim 31).
Thus, claims 1, 2, 5, 7, 32, 33, and 34 of this instant application encompass or overlap with claims 26-31 of Appl. 413. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623